Congee, P. J. January 24, 1890, one T. H. King presented to the commissioners of highways of Bloomington township a petition, praying to have>a portion of the old Springfield road, which ran across his land, vacated, and a new road laid out, which would pass around his land. The commissioners, after taking the necessary preliminary steps, granted the ] etition. Appellee Quinn presented his petition to a justice of the peace of the township, stating, among many other things, that “he was an owner of land abutting on said Springfield road, at a point near to and south of said place of proposed change, and was a person interested in the decision of said commissioners,” and therefore prayed an appeal under the statute to three supervisors. The three supervisors did meet in pursuance of the provisions of the statute, and reversed and annulled the decision of the highway commissioners. The present suit is based upon a petition for a writ of certiorari to review these proceedings, and upon the hearing in the Circuit Court of McLean County, the petition was dismissed and the writ quashed. The ouly.question raised and presented is, did Quinn have the right of appeal from the decision of tlie highway commissioners to the three supervisors. The statute says that “ any person or persons interested in the decision of the commissioners of highways * * * may appeal from such decision to three supervisors of the county,” etc. The interest of Quinn as shown by his petition was, that he was an owner of Jand abutting on said Springfield road, at a point near to and south of said place of proposed change, and the majority of court are of opinion that this statement of his interest brings him within the doctrine announced in Whitmer v. Com. of Highways, 96 111. 2S9, and entitled him to an appeal. The judgment of the Circuit Court will therefore bo affirmed. Judgment affirmed.